Title: Mercy Otis Warren to Abigail Adams, 25 July 1773
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Dear Mrs. Adams
      Plimouth july 25 1773
     
     I shall pass over in silence the Complementary introduction to your Letter, not because these Expressions of Esteem are frequently words of Course without any other design but to Convey an Idea of politeness as the Characteristick of the person the most Lavish therein. But in you I Consider anything of the kind as the Natural result of a Friendly heart dispose’d to think well of all those who have not been Guilty of any remarkable instance of depravity to Create disgust.
     It Gives me no small satisfaction to be assured by you that your Late Visit was agreable and sincerely Wish it may be in such a degree as to induce you to repeat what will always give me pleasure. I hope the intemperate heat of the season was not Detremental to the Health of Either of our Friends, for whom I was much concernd after you left us, and as the gentle showers of the afternoon Extended to the River, as you kindly wishd, so I hope they shed there benign influence over the mountains and Valleys of Scadden.
     I am obliged to you for the ingenious Mrs. Seymours treatise on Education, but am alarm’d at the Reasons you Give for sending it, and the demands you make in return. In the first place my oppinion of a work which I suppose is Generally admired I think is of very Little Consequence, and in the next you ask assistance and advice in the mighty task of cultivating the minds and planting the seeds of Virtue in the infant Bosom, from one who is yet looking abroad for Every foreign aid to Enable her to the discharge of a duty that is of the utmost importance to society though for a Number of Years it is almost wholly left to our uninstructed sex.
     You ask if the sentiments of this Lady coincide with the Rules perscribed myself in the Regulation of my Little flock and to answer you ingeneously I must acknowledge I fall so far short of the Methods I heretofore Laid down as the Rule of my Conduct that I dispaire of Reaching those more perfect plans Exibited by superior Hands. Much less shall I presume to dictate to those who have had Equal advantages with myself and who I think Likly to make a much better improvment thereof. I shall Esteem it a happiness indeed if I can acquit myself of the important Charge (by providence devovled on Every Mother), to the approbation of the judicious Observer of Life, but a much more noble pleasure is the Conscious satisfaction of having Exerted our utmost Efforts to rear the tender plant and Early impress the youthful mind, with such sentiments that if properly Cultivated when they go out of our hands they may become useful in their several departments on the present
      theatre of action, and happy forever when the immortal mind shall be introduced into more Enlarged and Glorious scenes.
     But before I quit this subject I would ask if you do not think Generosity of sentiment as it is mention’d in the ninth Letter of the above treatise too Comprehensive a term to be given as the first principle to be impress’d on the infant mind. This temper doubtless includes many other Virtues but does it argue an invariable Attachment to truth. I have ever thought a careful Attention to fix a sacred regard to Veracity in the Bosom of Youth the surest Gaurd to Virtue, and the most powerful Barrier against the sallies of Vice through Every future period of Life. I cannot but think it is of much the most importance of any single principle in the Early Culture, for when it has taken deep root it usually produces not only Generosity of mind but a train of other Exelent qualities. And when I find a heart that will on no terms deviate from the Law of truth I do not much fear its Course will Ever Run very Eccentrick from the path of Rectitude, provided we can obtain any degree of that
      Childs Confidence: A point at which I think Every mother should aim.
     If I am wrong I Call not only on you but on my Friend Mr. Adams to tell me wherin. And I think I have a Claim to his Oppinion as he has Given me a Daughter for whose instruction and improvment I wish for Every advantage to her preceptress.
     Tell him that as I have heretofore been Exposed to his observation without my knowledge or Consent I am now Emboldend to write anything that occurs fearless of his penetrating Eye, but not from a Less opinion of his judgment or a greater of his Candour, but from that Confidence in his Friendship that secures me from Censure.
     
      I subscribe with Great regard both his & your unfeigned Friend & Humble servant,
      Mercy Warren
     
    